Case: 21-50646     Document: 00516449782         Page: 1     Date Filed: 08/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 26, 2022
                                  No. 21-50646
                                                                  Lyle W. Cayce
                                Summary Calendar
                                                                       Clerk


   Cody Barnhill,

                                                           Plaintiff—Appellant,

                                       versus

   Lindsey Hildreth-White; Warden Nick Clayton;
   Warden David Lofton; Warden Chimdi Akwitti; Warden
   Mrs. FNU Lofton; Major Lawrence Lighten; Omar
   Aguiar,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:20-CV-826


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Cody Barnhill, Texas prisoner # 1948527, appeals the dismissal of his
   42 U.S.C. § 1983 suit against various defendants, including Food Service


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50646      Document: 00516449782           Page: 2    Date Filed: 08/26/2022




                                     No. 21-50646


   Manager Captain Lindsey Hildreth-White.             Barnhill argued that the
   defendants were deliberately indifferent to his health and safety by not
   providing him with “Diet for Health” (DFH) meals that medical officials
   prescribed to him based on his hypertension. Barnhill contends that the
   district court erred when it granted the defendants’ Federal Rule of Civil
   Procedure 56 motion for summary judgment.
          We “review[] a grant of summary judgment de novo, applying the
   same standard as the district court.” Renfroe v. Parker, 974 F.3d 594, 599 (5th
   Cir. 2020), cert. denied, 141 S. Ct. 2519 (2021). In general, summary judgment
   is appropriate if the record discloses “that there is no genuine dispute as to
   any material fact and the movant is entitled to judgment as a matter of law.”
   Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
          Although he argues to the contrary, Barnhill has not demonstrated a
   genuine material factual dispute surrounding the § 1983 supervisory liability
   of the defendants. He does not specify or explain the personal involvement
   of the defendants in the selection of or distribution of his meals. This
   conclusional assertion about the defendants’ supervisory liability is
   insufficient to create a genuine factual dispute regarding § 1983 supervisory
   liability. See Freeman v. Tex. Dep’t of Criminal Justice, 369 F.3d 854, 860 (5th
   Cir. 2004); Thompkins v. Belt, 828 F.2d 298, 303 (5th Cir. 1987).
          In addition, Barnhill asserts that the district court erred in finding that
   the defendants were immune in their official capacities from his § 1983 claims
   because he only sued the defendants in their individual capacities. However,
   Barnhill has not demonstrated any error in the district court’s immunity
   determination because it indeed acknowledged that Barnhill sued the
   defendants in their individual capacities and yet, out of an apparent
   abundance of caution, addressed any claims Barnhill may have made against
   defendants in their official capacities for monetary damages.




                                           2
Case: 21-50646      Document: 00516449782           Page: 3    Date Filed: 08/26/2022




                                     No. 21-50646


          Barnhill reiterates his claim that the defendants committed a
   constitutional violation by not giving him the DFH meals. However, he does
   not point to any summary judgment evidence showing that the defendants
   were deliberately indifferent to his serious medical needs.          See Gobert
   v. Caldwell, 463 F.3d 339, 345 (5th Cir. 2006). The medical records do not
   establish that Barnhill had a serious medical need that would have been
   apparent to the defendants. See id. at 345 n.12. In fact, the records reflect
   that Barnhill received medication for his hypertension and that his blood
   pressure readings were often near or within normal ranges. Moreover,
   Barnhill does not allege or explain how a substantial risk of serious harm
   existed to his health based upon his diet and meals. See Farmer v. Brennan,
   511 U.S. 825, 837 (1994). Barnhill’s conclusional allegations regarding his
   serious medical needs and the harm he suffered from the defendants’ failure
   to give him DFH meals are insufficient to raise a genuine factual dispute as
   to his claim of deliberate indifference. See Freeman, 369 F.3d at 860.
          Finally, to the extent Barnhill argues that the defendants should have
   resolved any previous administrative grievances in his favor, he has not raised
   a genuine factual dispute of a constitutional violation because he has no
   constitutional right to satisfactory resolution of his administrative grievances.
   See Geiger v. Jowers, 404 F.3d 371, 373-74 (5th Cir. 2005).
          The judgment of the district court is AFFIRMED.




                                           3